—Judgment, Supreme Court, Bronx County (John Byrne, J.), entered July 18, 1997, dismissing petitioner’s writ of habeas corpus, unanimously affirmed, without costs.
Petitioner has failed to establish that respondent did not exercise due diligence in executing the parole warrant against petitioner. Petitioner’s arguments concerning the effect of respondent’s Policy and Procedures Manual were rejected by this Court in People ex rel. Merritt v New York State Div. of Parole (257 AD2d 435), and we see no reason to depart from that decision. Petitioner has not demonstrated that respondent manifested a gross disinterest in retaking him (see, People ex rel. Stracci v Warden, 72 AD2d 393); nor has petitioner established that there was unwarranted delay on the part of respondent, particularly in light of the fact that petitioner relocated from his last approved residence without notifying respondent. Since respondent executed the warrant well before the expiration date of petitioner’s underlying sentence, the execution was timely.
Respondent was not required to serve petitioner with a copy of the parole warrant. By serving petitioner with the Notice of Violation and Violation Release Report, respondent provided the notice required by Executive Law § 259-i (3) (c) (iii). Concur — Ellerin, P. J., Williams, Mazzarelli and Buckley, JJ.